Citation Nr: 1627616	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a liver disorder, to include hepatitis C and cirrhosis, previously claimed as due to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Regional Office (RO) in Baltimore, Maryland.

The Board previously considered this appeal in July 2013, and reopened the claim and remanded this issue for further development.  That development was completed, and the case returned to the Board for further appellate review.

The appeal initially included claims for service connection for asthma and an acquired psychiatric disorder.  During the pendency of the appeal, a June 2014 rating decision granted service connection for generalized anxiety disorder and asthma.  This is considered a full grant of the benefits sought on appeal.  As such, the Board finds that the issues for asthma and an acquired psychiatric disorder are not before the Board for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In short, the Veteran's appeal for entitlement to service connection for a liver disorder must be remanded in order to obtain an adequate VA examination and medical opinion.  

The Board previously remanded this issue as it was intertwined with the psychiatric issue and specifically with the question of whether the substance abuse was related to any psychiatric disorder.  The Board requested a VA examination and medical opinion that was needed in order to determine "whether it is at least as likely as not the Veteran's alcohol dependence and/or cocaine dependence was caused or aggravated by a psychiatric disorder identified as having been caused or aggravated by service."  

The VA examiner opined in April 2014 that it is less likely than not that the Veteran's alcohol or cocaine dependence was caused or aggravated by a psychiatric disorder.  The examiner reasoned, "Alcohol addiction appears to run in this veteran's family history.  He states that he first started drinking while in the service, however, he did not describe using alcohol or drugs as a means of treating his symptoms, rather he stated when he returned home everyone in DC was drinking and smoking marijuana and the marijuana use lead to cocaine use."  The Veteran has continuously stated that he began to drink and use drugs after he was discharged from service in order to deal with his mental health symptoms.  See e.g. January 2006 statement,  December 2008 statement, September 2008 VA form 9, December 2009 VA form 9, see also April 2006 VA social work assessment, April 2006 DOM addiction interval note (noting he did not drink during service); July 2015 VA examination (noting he began drinking significantly after leaving service) and October 1985 VA report (noting that Veteran was introduced to alcohol in service and continued using since then and indicating he had a reactive depression follow up on his drug abuse but may well have been using drugs originally to overcome dysthymia).  In light of the above, further opinion is necessary.

Additionally, the Veteran has asserted his hepatitis was caused by use of air gun injections during service.  There is no opinion as to the relationship, if any, between the Veteran's hepatitis and any shots given in service.  The Board finds that a VA examination is needed to determine whether the Veteran's current liver diagnoses are at least as likely as not caused or aggravated by his alcohol dependence and/or cocaine dependence or air gun injections.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and etiology of his liver problems.  The claims file should be made available to and be reviewed by the examiner.  The examiner is asked to provide an answer and complete rationale for the following:

The examiner should identify all of the Veteran's liver problems that have been diagnosed since he filed his claim in September 2008 (the period on appeal).  

For any diagnosed condition, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any liver diagnosis is caused or aggravated by the Veteran's service?  In providing this opinion, the examiner must consider and discuss the appellant's risk factors, and must specifically discuss the report of undergoing air gun inoculations during service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any liver diagnosis is caused or aggravated by his history of substance abuse?

If the condition is related to substance abuse, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's substance abuse was the result of or caused by or aggravated by his service-connected generalized anxiety disorder.  

The examiner must comment on the Veteran's lay statements that he drank because of his nerves and the October 1986 VA record that noted the Veteran "may well have been using drugs originally to overcome dysthymia."

A complete rationale should be provided for the opinion.

2.  Thereafter, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




